 


 HCON 101 ENR: Providing for a joint session of Congress to receive a message from the President.
U.S. House of Representatives
2018-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fifteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. CON. RES. 101 


January 29, 2018
Agreed to
 
CONCURRENT RESOLUTION 
Providing for a joint session of Congress to receive a message from the President. 
 
 
That the two Houses of Congress assemble in the Hall of the House of Representatives on Tuesday, January 30, 2018, at 9 p.m., for the purpose of receiving such communication as the President of the United States shall be pleased to make to them.  Clerk of the House of Representatives.Secretary of the Senate. 